 

Exhibit 10.8

 

LOCK-UP AGREEMENT

 

June 30, 2015

 

Each Purchaser referenced below:

 

Re:Securities Purchase Agreement, dated as of June 30, 2015 (the “Purchase
Agreement”), between PFO Global, Inc., a Nevada corporation (the “Company”), and
the purchasers signatory thereto (each, a “Purchaser” and, collectively, the
“Purchasers”)

 

Ladies and Gentlemen:

 

Defined terms not otherwise defined in this letter agreement (the “Letter
Agreement”) shall have the meanings set forth in the Purchase Agreement. The
undersigned agrees with the Company that, from the date hereof until the earlier
of (i) June 30, 2016 or (ii) the Early Termination Date (such period, the
“Restriction Period”), the undersigned Purchaser will not sell any Underlying
Shares (such shares of Common Stock, the “Securities”) other than as permitted
herein. As used herein, “Early Termination Date” means the earlier of (1) an
Optional Redemption Notice Date pursuant to Section 6(a) of the Debenture or (2)
a Trading Day on or after the nine month anniversary of the Closing Date on
which either of the following conditions in clause (x) or (y) has been
satisfied: (x) the aggregate dollar trading volume of the Common Stock since the
Closing Date equals or exceeds $10,000,000 (provided that since the Closing
Date, the closing bid price of the Common Stock has been equal to or exceeded
$4.00 (subject to adjustment for forward and reverse stock splits and the like)
for a period of 30 consecutive Trading Days) or (y) the closing bid price of the
Common Stock equals or exceeds $8.00 (subject to adjustment for forward and
reverse stock splits and the like) for a period of 30 consecutive Trading Days.

 

The restrictions set forth in the preceding paragraph shall not apply to: (a)
transfers (i) as a bona fide gift or gifts, provided that the donee or donees
thereof agree to be bound in writing by the restrictions set forth herein, (ii)
private transfers of any Securities, provided that the transferee agrees to be
bound in writing with the restrictions set forth herein, (iii) to any trust for
the direct or indirect benefit of the undersigned or the immediate family of the
principals of the undersigned, provided that the trustee of the trust agrees to
be bound in writing by the restrictions set forth herein, and provided further
that any such transfer shall not involve a disposition for value, (b) the
exercise or conversion of any Warrants or Debentures, provided that the
underlying common stock continues to be subject to the restrictions set forth
above or (c) transactions relating to shares of Common stock or other securities
of the Company that are not Underlying Shares. In addition, the restrictions set
forth in the preceding paragraph shall not apply to sales of Underlying Shares
by the undersigned Purchaser in an amount equal to the greater of (i) $100,000
in any five Trading Day period or (ii) as to any Trading Day, an amount equal to
10% of average trading volume of the Common Stock during the Trading Days since
the Closing Date.

 

 

 

 

The undersigned hereby represents that the undersigned has the power and
authority to execute, deliver and perform this Letter Agreement.

 

This Letter Agreement may not be amended or otherwise modified in any respect
without the written consent of each of the Company, each Purchaser and the
undersigned.

 

This Letter Agreement shall be binding on successors and assigns of the
undersigned with respect to the Securities and any such successor or assign
shall enter into a similar agreement for the benefit of the Purchasers.

 

*** SIGNATURE PAGE FOLLOWS***

 

 

 

 

This Letter Agreement may be executed in two or more counterparts, all of which
when taken together may be considered one and the same agreement.

 

PURCHASER:

 

Name of Purchaser: /s/ Hillair Capital Investments L.P.  

 

By: /s/ Sean M. McAvoy   Name: Sean M. McAvoy   Title: Managing Member, Hillair
Capital Advisors LLC  

 

PFO GLOBAL, INC.

 

By: /s/ Timothy W. Kinnear   Name: Timothy W. Kinnear   Title: CFO  

 

[Signature Page to ENRG Lock-Up Agreement]

 

 

 